Filed 10/17/06 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2006 ND 200







State of North Dakota, 		Plaintiff and Appellee



v.



Grady Jackson, 		Defendant and Appellant







No. 20060034







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Burt L. Riskedahl, Judge.



AFFIRMED.



Per Curiam.



Susan Schmidt, 400 East Broadway Avenue, Suite 27, Bismarck, N.D. 58501, for defendant and appellant; on brief.



Lloyd Clayton Suhr, Assistant State’s Attorney, Burleigh County Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee; on brief.

State v. Jackson

No. 20060034



Per Curiam.

[¶1]	Grady Jackson appeals from a criminal judgment after a district court found him guilty of driving under suspension.  Jackson argues law enforcement had no reasonable and articulable suspicion to justify a traffic stop and insufficient evidence supported his conviction.

[¶2]	We hold the district court did not abuse its discretion in admitting evidence that was obtained after a law enforcement officer observed Jackson’s erratic driving, prompting a reasonable stop.  Adequate evidence existed to support the conviction.  We therefore affirm the judgment under N.D.R.App.P. 35.1(a)(3) and (4).  

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom